
	
		II
		Calendar No. 341
		111th CONGRESS
		2d Session
		S. 469
		IN THE SENATE OF THE UNITED STATES
		
			February 25, 2009
			Mr. Voinovich (for
			 himself, Mr. Kohl,
			 Mr. Akaka, Ms.
			 Collins, Mr. Burris, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			April 12, 2010
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To amend chapter 83 of title 5, United States Code, to
		  modify the computation for part-time service under the Civil Service Retirement
		  System.
	
	
		1.Civil
			 service retirement system computation for part-time serviceSection 8339(p) of title 5, United States
			 Code, is amended by adding at the end the following:
			
				(3)In the
				administration of paragraph (1)—
					(A)subparagraph (A)
				of such paragraph shall apply to any service performed before, on, or after
				April 7, 1986;
					(B)subparagraph (B)
				of such paragraph shall apply to all service performed on a part-time or
				full-time basis on or after April 7, 1986; and
					(C)any service
				performed on a part-time basis before April 7, 1986, shall be credited as
				service performed on a full-time
				basis.
					.
		2.Effective
			 dateThe amendment made by
			 section 1 shall take effect on the date of enactment of this Act and apply only
			 with respect to an annuity for which eligibility is based on a separation
			 occurring on or after that date.
		
	
		April 12, 2010
		Reported without amendment
	
